Citation Nr: 1105554	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-23 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for posttraumatic stress disorder 
(PTSD).  

2.  2.  Entitlement to service connection for a psychiatric 
disability, to include PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1966 to August 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2008 rating 
decision of the Montgomery, Alabama Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
Veteran's claim of service connection for PTSD.  In August 2010, 
a Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  At 
the hearing, the Veteran sought, and was granted, a 60 day 
abeyance period for the submission of additional evidence.  38 
C.F.R. § 20.709.  That period has lapsed; no additional evidence 
was received.

As a preliminary matter, the Board notes that the Veteran has 
been assigned diagnoses of psychiatric disabilities other than 
PTSD.  These include, depression (not otherwise specified), and 
panic disorder.  The scope of a mental health disability claim 
includes any mental disability that may be reasonably encompassed 
by the claimant's description of the disability, reported 
symptoms, and other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  It is clear in this case that 
the Veteran has not limited his claim to compensation for 
disability due to PTSD but seeks VA benefits for any psychiatric 
disease which had onset or was caused by his active service.  See 
August 2010 hearing transcript at 19.  

The issue of entitlement to a psychiatric disability, to include 
PTSD, is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.  




FINDINGS OF FACT

1.  In an unappealed September 2002 rating decision, the RO 
denied service connection for PTSD essentially because there was 
no corroborated stressor event in service.  

2. Evidence received since the September 2002 rating decision 
includes stressor statements from the Veteran that detail "fear 
of hostile terrorist or military activity;" relates to an 
unestablished fact necessary to substantiate the claim of service 
connection for PTSD; and raises a reasonable probability of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision, in which the RO denied 
service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been received and the claim of 
service connection for PTSD may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Inasmuch as this decision grants in full the portion of 
the claim that is addressed, there is no reason to belabor the 
impact of the VCAA on this matter as any notice error or duty to 
assist omission is harmless.  

The Veteran's original claims file is lost; therefore, VA has a 
heightened duty to assist the Veteran in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes 
a search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit- of-the-doubt 
rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  


B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. 
Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
"To establish a right to compensation for a present disability, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing service connection for PTSD requires specific 
findings. These are (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a causal 
nexus between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of 
PTSD must comply with the criteria set forth in the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM- IV).  Id., see also 38 
C.F.R. § 4.125(a) (2010).  

VA has recently amended the regulations governing the evidentiary 
standard for establishing an in-service stressor:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.  

38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 (July 13, 2010); see 
also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and 
applicability dates).  

The RO denied the Veteran's initial claim in a September 2002 
rating decision.  VA did not receive a writing expressing 
disagreement with the decision within one year of the mailing of 
the notice of the decision.  The decision therefore became final.  
38 U.S.C.A. § 7105(c). 

As the claims folder has been rebuilt it is unclear what evidence 
was of record at the time of the September 2002 rating decision.  
The rating decision cites: the Veteran's service treatment 
records as being silent for psychiatric disability, an August 
2002 VA examination diagnosing PTSD, and an insufficiently 
detailed stressor statement from the Veteran.  

Pertinent evidence received since the September 2002 rating 
decision includes the Veteran's May 2008 statement noting his 
exposure to mortars, rockets, RPGS, and small arms fire while on 
convoy duty and his August 2010 hearing testimony wherein he 
described various incidents of being subject to rocket, mortar, 
mine, and small arms attacks while in Vietnam.  

As the September 2002 rating decision denied the Veteran's claim 
of service connection for PTSD on the basis that there was no 
verified in-service stressor, for evidence to be new and material 
in this matter, it must be evidence not of record in September 
2002 that addresses this basis for denial.  The Veteran's 
correspondence and hearing testimony, received since the last 
final denial of his claim, that he witnessed a mine attack on his 
convoy and experienced various incoming weapons fire, relates to 
the unestablished fact necessary to substantiate the claim of 
service connection for PTSD (particularly in light of the revised 
38 C.F.R. § 3.304(f)(3)), and raises a reasonable possibility 
that the claim will be substantiated.  Accordingly, the Board 
finds this evidence to be both new and material.  The claim must 
therefore be reopened.  


ORDER

The appeal to reopen a claim of service connection for PTSD is 
granted only to the extent of reopening the claim.  


REMAND

Further development of the record is necessary to comply with 
VA's duty to assist the Veteran in the development of facts 
pertinent to the claim.  See 38 C.F.R. § 3.159.   

First, the AMC/RO must make additional efforts to locate the 
Veteran's missing claims folder.  This should include a thorough 
search of the VA system and a letter should be sent to his 
representative, the DAV, asking that they conduct a search for 
his records.  If the missing claims file is not located, the 
AMC/RO must include in the current file documentation of all 
efforts to locate the missing records.  

During the Veteran's August 2010 Travel Board hearing, he 
testified that he has been awarded Social Security Administration 
(SSA) disability benefits, which he acknowledged was "based on a 
herniated disk in my neck."  August 2010 Board hearing 
transcript at 3.  He also mentioned that he listed PTSD as a 
disability when applying for SSA disability benefits.  VA has a 
duty to make reasonable efforts to assist claimants in obtaining 
relevant evidence that the claimant has sufficiently identified.  
38 U.S.C.A. § 5103A(b)(c); 38 C.F.R. § 3.159(c).  Whenever VA 
attempts to obtain records from a Federal department or agency, 
the efforts shall continue until the record are obtained unless 
it is reasonably certain that such records do not exist or that 
further efforts to obtain the records would be futile.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  

The evidence of record does not contain any SSA records and there 
is no indication such were sought.  Accordingly, records and 
examinations considered in the SSA determination in conjunction 
with the Veteran's award of benefits may contain pertinent 
information, and must be secured.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The Veteran further testified that PTSD 
may have played a factor in the SSA determination, drawing into 
question whether the SSA records are relevant to his claim for 
service connection for PTSD.  See Golz v. Shinseki, 590 F.3d 
1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is 
a reasonable possibility that records are relevant to a claim, VA 
must assist the claimant in obtaining the records).  

During the Board hearing, the Veteran identified a number of 
treatment providers who he stated may have provided treatment 
related to his claim.  On remand, the RO/AMC must send him a 
letter requesting that he provide the required information so 
that VA can assist him in obtaining any relevant records.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration. These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim. 38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  There is a low threshold for 
satisfying the third factor.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Veteran's DD Form-214 reveals that he had service in Vietnam.  
VA outpatient treatment records document that the Veteran has a 
current diagnosis of PTSD.  He has reported in-service stressors 
involving being subject to rocket, mortar, and mine attacks 
during his service in Vietnam.  These facts lead the Board to the 
conclusion that the low threshold referred to in McLendon has 
been met.  Accordingly, (particularly in light of the heightened 
duty to assist in this case) a VA examination to determine 
whether the Veteran has PTSD that is etiologically related to his 
active service is indicated.  The examiner should also identify 
all psychiatric disease from which the Veteran suffers and 
provide an opinion as to whether such had onset during his active 
service or are etiologically related to that service.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his 
representative requesting that the Veteran 
identify all treatment providers who 
provided treatment for any psychiatric 
symptoms and to provide the necessary 
authorizations for VA to assist him in 
obtaining records of such treatment.  
Assist the Veteran with obtaining any such 
records and associate any obtained records 
with the claims file.  

2.  Conduct an additional search for the 
Veteran's claims folder and utilize 
exhaustive alternate source development to 
secure his STRs and personnel file.  This 
must includes sending a letter to the 
Veteran's representative, requesting that 
they attempt to locate the Veteran's 
missing claims file.  Obtain a reply from 
the representative and associate the reply 
with the current claims file.   

If the missing claims file is not located, 
include in the current claims file 
documentation of VA's efforts to locate 
the missing claims file.  

3.  Obtain from the SSA a copy of any 
decision, either granting or denying a 
claim by the Veteran for Social Security 
disability benefits, as well as copies of 
any and all medical records or 
examinations underlying such 
determination.  Associate all obtained 
records with the claims file.  If the 
records are not obtainable, associate 
documentation, including negative replies, 
of VA's efforts to obtain the records and 
provide the Veteran with notice compliant 
with 38 C.F.R. § 3.159(e).  

4.  After the above development is 
completed and all obtainable relevant 
records are associated with the claims 
file, arrange for an examination of the 
Veteran by a VA psychiatrist or 
psychologist or a psychiatrist or 
psychologist with whom VA has contracted.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination and the examiner must annotate 
his or her report as to whether the claims 
file was reviewed.  The examiner is asked 
to address the following:  

a.	Identify any and all psychiatric 
disease currently suffered by the 
Veteran.  

b.	Provide an opinion as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that 
any of the identified psychiatric 
diseases currently suffered by the 
Veteran had onset during or are 
etiologically related to his active 
service.  

c.	If the examiner determines that the 
Veteran has PTSD, the examiner must 
identify the stressor or stressors 
upon which the diagnosis is based and 
fully explain how the diagnostic 
criteria are met, to include comment 
upon the link, if any, between the 
verified stressor(s) and the 
Veteran's symptoms.

d.	The examiner must set forth all 
examination findings and must provide 
a complete rationale for the 
conclusions reached.  A conclusion 
without a rationale does not 
constitute an adequate examination.  

5.  Then re-adjudicate the issue of 
entitlement to service connection for a 
psychiatric disease, to include PTSD.  If 
any benefit sought is not granted in full, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


